Exhibit 10.69






RETIREMENT AGREEMENT
THIS RETIREMENT AGREEMENT (this "Agreement") is made February 27, 2017, between
TA Operating LLC ("TA Operating"), TravelCenters of America LLC (“TA”) and
Michael J. Lombardi ("you" or "your").
RECITAL
You and TA Operating wish to memorialize the terms and conditions regarding your
separation from employment with TA Operating, your desire to be relieved of your
responsibilities as an executive officer of TA and its subsidiaries, including
TA Operating, and our desire to provide for your cooperation with regard to
transitional duties in planning for the end of your employment with TA
Operating.
NOW, THEREFORE, the parties covenant and agree as follows:
Section 1.Resignation. By execution of this Agreement, you hereby resign as
Executive Vice President of TA and of each of TA's subsidiaries, including TA
Operating, effective at the close of business on June 30, 2017, and agree to
take any action requested by TA to evidence such resignation. It is anticipated
that you will remain employed by TA Operating through October 2, 2017, following
which date your employment will immediately terminate.
Section 2.    Duties; Location. From the date of this Agreement through October
2, 2017, you will continue to devote your full working time and energies to the
business and affairs of TA and its subsidiaries and shall have such duties and
perform such tasks associated with transitioning your responsibilities and such
other duties and tasks for TA and its subsidiaries as are reasonably assigned to
you from time to time by the President and Chief Executive Officer of TA. We
anticipate that your responsibilities and the time you are required to devote to
TA and its subsidiaries during the period July 1, 2017, through October 2, 2017,
will be reduced so as to encompass primarily transition responsibilities. From
October 3, 2017, through December 29, 2017 (the "Consulting Period"), you will
make yourself available to provide consulting services to TA and its
subsidiaries, as may be requested by TA, at reasonable times and on reasonable
advance notice.
Section 3.    Compensation and Vesting.
(a)    Until June 30, 2017, you will continue to receive your current base
salary at the gross rate of $339,000 per year ($28,250.00 per month), payable in
semi-monthly installments in accordance with TA Operating's general practice.
For the period July 1, 2017, to October 2, 2017, you will receive 75% of your
current base salary ($254,250 per year, $21,187.50 per month), payable in
semi-monthly installments in accordance with TA Operating's general practice.
During the Consulting Period, if TA desires you to provide specific services, TA
shall so advise you and pay you an hourly fee of One Hundred Fifty Dollars
($150.00) for hours worked and reimburse you for approved out-of-pocket
expenses. You (and your family members as are currently covered under benefit
arrangements of TA Operating, including TA Operating's group health plan) may
continue to participate in TA Operating's benefit arrangements, including




--------------------------------------------------------------------------------




the group health plan, paying the same portion of the premiums for such
coverages applicable to full time employees of TA Operating through October 2,
2017. Thereafter, TA Operating will provide written notification to you of your
rights under the Consolidated Omnibus Budget Reconciliation Act of 1985
("COBRA") to continue participation in TA Operating's group health and certain
other benefits plans provided that if you (and/or your spouse and/or dependents)
properly elect continued COBRA coverage, you (and/or your spouse and/or
dependents) shall pay the full premium for such coverages.
(b)    Provided that you sign and do not revoke this Agreement and, on or within
5 business days after December 29, 2017, also sign, return and do not
subsequently revoke the Waiver and Release of Claims attached as Exhibit A, TA
Operating will pay you a bonus of Two Hundred Twenty Five Thousand Dollars
($225,000), subject to all usual and applicable taxes and deductions, payable in
a lump sum within ten (10) business days after the revocation period has lapsed
and the Waiver and Release of Claims has become fully effective and irrevocable.
(c)    Provided you execute and deliver the Vesting Agreement in the form
attached hereto as Exhibit B simultaneously with your execution of this
Agreement and that you do not exercise your right to revoke this Agreement and
that you execute, deliver and not revoke the Waiver and Release of Claims
attached to the Vesting Agreement, and provided that TA and TA Operating
determines that you have complied with all of the conditions of this Agreement
and the Vesting Agreement (including, without limitation, paying all applicable
income taxes in connection with the vesting of the Unvested Shares (as that term
is defined in the Restricted Share Agreements dated November 19, 2013, December
2, 2014, and December 8, 2015 and the Share Award Agreement dated November 30,
2016 (collectively referred to as the "Share Agreements")), TA will change the
vesting date of the stock granted to you on November 19, 2013, December 2, 2014,
December 8, 2015 and November 30, 2016, so that all of your Unvested Shares are
fully vested as set forth in the Vesting Agreement, provided that you agree to
pay all taxes incurred by reason of the vesting of shares. These taxes will be
collected by TA as provided in the Vesting Agreement. If you do not execute and
deliver the Vesting Agreement and the Waiver and Release of Claims attached to
the Vesting Agreement or if you do not execute this Agreement or you exercise
your right to revoke this Agreement or the Waiver and Release of Claims attached
to the Vesting Agreement, TA may exercise its right to cause your unvested
shares to be forfeited, as may be provided in each of your Share Agreements, and
you agree to cooperate and assist in the execution of any documents or to take
other steps in connection therewith.
Section 4.    Covenants. You acknowledge that (i) TA and its subsidiaries are
engaged in the business of operating facilities that provide motor fuel pumping,
truck care and repair services, restaurants, convenience stores, showers,
laundry facilities, telephones, recreation rooms, truck weighing scales and
other compatible businesses (the "Business"); (ii) your work for TA and its
subsidiaries has given you, and will continue to give you, trade secrets of, and
confidential and/or proprietary information concerning, the Business; (iii) the
agreements and covenants contained in this Section 4 are essential to protect
the Business and the goodwill associated with it. Accordingly, you covenant and
agree as follows:
(a)    Confidential Information. From and after the date of this Agreement, you
shall not (i) disclose to any person not employed by TA or a subsidiary, or not
engaged to render




--------------------------------------------------------------------------------




services to TA or a subsidiary or (ii) use for the benefit of yourself or
others, any confidential information of TA, any of TA's subsidiaries or of the
Business obtained by you, including, without limitation, "know-how," trade
secrets, details of customers', suppliers', manufacturers' or distributors'
contracts with TA or any of TA's subsidiaries, pricing policies, financial data,
operational methods, marketing and sales information, marketing plans or
strategies, product development techniques or plans, plans to enter into any
contract with any person or any strategies relating thereto, technical
processes, designs and design projects, information of third parties that TA has
agreed to keep confidential, and other proprietary information of TA, TA's
subsidiaries or of the Business; provided, however, that this provision shall
not preclude you from (a) making any disclosure required by law or court order
or (b) using or disclosing information (i) known generally to the public (other
than information known generally to the public as a result of a violation of
this Section 4(a) by you), (ii) acquired by you independently of your
affiliation with TA or any of TA's subsidiaries, or (iii) of a general nature
(that is, not related specifically to the Business) that ordinarily would be
learned, developed or obtained by individuals similarly active and/or employed
in similar capacities by other companies in the same business as TA or any of
TA's subsidiaries. You agree that all confidential information of TA or any of
TA's subsidiaries shall remain TA's or TA's subsidiaries, as the case may be,
and to promptly return any confidential information embodied in any physical or
electronic medium to the owner thereof on or prior to December 31, 2017, or such
earlier date as may be requested by TA. Pursuant to Section 1833(b) of the
Defend Trade Secrets Act of 2016, you acknowledge that you shall not have
criminal or civil liability under any federal or state trade secret law for the
disclosure of a trade secret that (a) is made (i) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Nothing in this Agreement is intended to conflict with Section 1833(b) of the
Defend Trade Secrets Act of 2016 or create liability for disclosures of trade
secrets that are expressly allowed by such Section.
(b)    Nonsolicitation; Noncompetition. From the date hereof to and including
December 31, 2021, you shall not, directly or indirectly, (a) solicit any
employee to leave the employment of TA or the employment of any of TA's
subsidiaries or (b) hire or cause to be hired any employee who has left the
employ of TA or the employ of any of TA's subsidiaries within six (6) months
after termination of such employee's employment with TA or any of TA's
subsidiaries, as the case may be (unless such employee was discharged by TA
without cause). You agree that, from the date hereof to and including December
31, 2019, you shall not, without the prior written consent of TA, which consent
may be withheld in its sole discretion, directly or indirectly, be involved with
(e.g., through any form of ownership or as an advisor, principal, agent,
partner, officer, director, employee, employer, consultant, member of any
association, lender or otherwise) in the United States and Canada (i) Michelin,
Continental AG, Bridgestone Corporation, Goodyear Tire & Rubber Company, Pirelli
& C. S.p.A., Yokahama Tire Corporation, Southern Tire Mart, LLC, Best-One Tire
Group, Pomp's Tire Service, Inc., Snider Tire Inc. and Service Tire Truck
Centers Inc. or entities that are under full or partial common ownership with
any of the foregoing, and their respective lessees, joint venture partners,
spin-offs, affiliates, subsidiaries, successors and assigns and (ii) any person
or entity (or any entity that is at the date of this Agreement or at the date of
your involvement under full or partial common ownership with any of the
foregoing, and their respective lessees, joint venture partners,




--------------------------------------------------------------------------------




spin-offs, affiliates, subsidiaries, successors and assigns) that supplies fuel,
truck maintenance/repair or emergency roadside services to trucking companies,
or that owns or operates more than 4 travel centers, more than 4 truck repair
facilities, more than 4 commercial tire facilities, more than 4 convenience
stores, more than 4 restaurants, or fuel/payment card systems/networks. Further,
you agree that, from the date hereof to and including December 31, 2021, with
respect to Select Competitors (hereinafter defined), you shall not, directly or
indirectly, through an affiliate or otherwise, for your own benefit or
otherwise, without the prior written consent of TA which consent may be withheld
by TA in its sole discretion, compete in any place in the United States of
America or Canada with any aspect of the Business in any manner or capacity
(e.g., through any form of ownership or as an advisor, principal, agent,
partner, officer, director, employee, employer, consultant, member of any
association, lender or otherwise). For purposes of this Agreement, the term
"Select Competitors" shall mean Pilot Travel Centers LLC (d/b/a Pilot/Flying J),
Love's Travel Stops and Country Stores, Inc., Speedco, Inc., Speedway LLC, Road
Ranger L.L.C., AMBEST, Sapp Bros., Inc., Bosselman Enterprises, Marathon
Petroleum Corporation, FleetNet America, Inc., FleetCor, LLC, and WEX Inc.,
entities that are under full or partial common ownership with any of the
foregoing, and their respective lessees, joint venture partners, spin-offs,
affiliates, subsidiaries, successors and assigns. You hereby acknowledge that
(i) the geographic boundaries, scope of prohibited activities and the time
duration of the covenant not to compete in this Section 4(b) are reasonable and
are no broader than are necessary to protect the legitimate business interests
of TA and its subsidiaries and (ii) the provisions of such covenant were
bargained for as a condition to TA's and its subsidiaries' entry into this
Agreement.
(c)    Cooperation. From and after the date hereof, you shall reasonably
cooperate with TA and its subsidiaries with respect to all matters arising
during or related to your employment, including all matters (formal or informal)
in connection with any government investigation, internal investigation,
litigation (potential or ongoing), regulatory or other proceeding which may have
arisen or which may hereafter arise. TA will reimburse you for all out-of-pocket
expenses (not including lost time or opportunity), and will provide appropriate
legal representation at such times and in a manner determined by TA in its sole
discretion.
(d)    Nondisparagement. You agree that at all times hereafter you will not
make, or cause to be made, any statement, observation or opinion that (a)
accuses or implies that TA or its subsidiaries or any of the Releasees (as
defined below) engaged in any wrongful, unlawful or improper conduct, whether
relating to your employment with TA or its subsidiaries or the termination
thereof, the Business or any of the Releasees or otherwise; or (b) disparages,
impugns or in any way reflects adversely upon the Business or reputation of TA
or its subsidiaries or any of the Releasees. Nothing in this Section 4(d) shall
prevent you from truthfully responding in connection with governmental inquiries
or as required by subpoena, court order or legal process; provided, however,
that you agree to first give prompt written notice to TA of any such legal
requirement in order to permit TA sufficient time to obtain an appropriate
protective order or other remedy. FURTHER, NOTHING IN THIS SECTION 4(d) SHALL
PREVENT YOU FROM PROVIDING INFORMATION REGARDING POTENTIAL VIOLATIONS OF LAW OR
RELATED MATTERS TO ANY GOVERNMENTAL ENTITY WITHOUT NOTICE TO TA.




--------------------------------------------------------------------------------




Section 5.    Rights and Remedies upon Breach of Covenants.
(a)    If you breach, or threaten to commit a breach of, any of the provisions
of Section 4 (the "Restrictive Covenants"), TA shall have the right and remedy
to have the Restrictive Covenants specifically enforced, in accordance with
Section 9 hereof, by any court having equity jurisdiction, it being acknowledged
and agreed that any such breach or threatened breach will cause irreparable
injury to TA, its subsidiaries or Releasees, as applicable, that such injury
shall be presumed and need not be proven, and that money damages will not
provide an adequate remedy to TA, its subsidiaries or Releasees, as applicable.
Such rights and remedies shall be independent of the others and severally
enforceable, and all of which rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to TA, its subsidiaries
or Releasees, as applicable, at law or in equity.
(b)    You acknowledge and agree that the Restrictive Covenants are reasonable
and valid in scope and in all other respects and that, but for your agreement to
comply with the Restrictive Covenants, TA would not have entered into this
Agreement. If any court determines that any of the Restrictive Covenants or any
part thereof, is invalid or unenforceable, the remainder of the Restrictive
Covenants shall not thereby be affected and shall be given full effect to the
greatest extent possible, without regard to the invalid portions.
(c)    If any court construes any of the Restrictive Covenants, or any part
thereof, to be unenforceable because of the duration of such provision or the
scope, such court shall have the power to reduce the duration or scope of such
provision and, in its reduced form, such provision shall be enforceable and
shall be enforced to the greatest extent possible.
Section 6.    Return of TA's Property. You agree that, on or prior to December
31, 2017, or such earlier date as may be requested by TA, you will return to TA
any and all of its and its subsidiaries' property, including without limitation,
mailing lists, reports, files, memoranda, records and software, credit cards,
door and file keys, computer access codes or disks and instructional manuals,
and other physical or personal property which you received or prepared or helped
prepare in connection with your employment, and you will not retain any copies,
duplicates, reproductions or excerpts thereof in any form whatsoever.
Section 7.    Assignment. In the event that TA or its subsidiaries shall be
merged with, or consolidated into, any other person or entity, or in the event
that it shall sell and transfer substantially all of its assets to another
person or entity, the terms of this Agreement shall inure to the benefit of, and
be assumed by, the person or entity resulting from such merger or consolidation,
or to which TA's or its subsidiaries' assets shall be sold and transferred. This
Agreement shall not be assignable by you.
Section 8.    Governing Law. This Agreement will be governed by the laws of the
State of Ohio without regard to conflicts of laws principles that might lead to
the application of the laws of another jurisdiction.
Section 9.    Breach of Sections 4, 5 or 6. The parties agree that any breach of
Sections 4, 5 or 6 will cause irreparable damage to the non-breaching party and
that, in the event of such breach or threatened breach, the non-breaching party
shall have, in addition to any and




--------------------------------------------------------------------------------




all other remedies at laws, the right to an injunction, specific performance or
other equitable relieve to prevent the violation of any obligation thereunder.
The parties agree that, in the event that any provision of Sections 4, 5 or 6
shall be determined by any court of competent jurisdiction or arbitration panel
to be unenforceable, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.
Section 10.    Release.
(a)    You, for yourself and your heirs, executors, legal representatives,
successors and assigns, hereby unconditionally and irrevocably release and
forever discharge TA, the RMR Group LLC ("RMR") and any other companies from
time to time managed by RMR, and its and their current, former and future
officers, directors, trustees, employees, representatives, shareholders,
attorneys, agents, consultants, contractors, successors, subsidiaries including,
without limitation, TA Operating, and affiliates (collectively, the "Releasees")
or any of them of and from any and all suits, claims, demands, interest, costs
(including attorneys' fees and costs actually incurred), expenses, actions and
causes of action, rights, liabilities, obligations, promises, agreements,
controversies, losses and debts of any nature whatsoever which you, your heirs,
executors, legal representatives, successors and assigns, individually and/or in
their beneficial capacity, now have, own or hold, or at any time heretofore ever
had, owned or held, or could have owned or held, whether known or unknown,
suspected or unsuspected, from the beginning of the world to the date of
execution of this Waiver and Release of Claims including, without limitation,
any claims arising at law or in equity or in a court, administrative,
arbitration, or other tribunal of any state or country arising out of or in
connection with your employment by the Company or its subsidiaries; any claims
against the Releasees based on statute, regulation, ordinance, contract, or
tort; any claims against the Releasees relating to wages, compensation,
benefits, retaliation, negligence, or wrongful discharge; any claims arising
under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, as amended, the Older Workers' Benefit
Protection Act, as amended, the Equal Pay Act, as amended, the Fair Labor
Standards Act, as amended, the Employment Retirement Income Security Act, as
amended, the Americans with Disabilities Act of 1990 ("ADA"), as amended, The
ADA Amendments Act, the Lilly Ledbetter Fair Pay Act, the Worker Adjustment and
Retraining Notification Act, the Genetic Information Non-Discrimination Act, the
Civil Rights Act of 1991, as amended, the Family Medical Leave Act of 1993, as
amended, and the Rehabilitation Act, as amended; the Ohio Fair Employment
Practices Act, Ohio Rev. Code Ann. § 4112.01, et seq.; the Ohio Whistleblower
Protection Law, Ohio Rev. Code Ann. § 4113.51, et seq.; the Ohio Statutory
Provisions Regarding Retaliation/Discrimination for Filing Worker's Compensation
Claim, Ohio Rev. Code Ann. § 4123.90; the Ohio Equal Pay Law, Ohio Rev. Code
Ann. § 4111.13 et seq.; the Ohio State Wage Payment and Work Hour Laws, Ohio
Rev. Code Ann. § 4111.01, et seq.; the Ohio Political Action of Employees Laws;
the Ohio Witness and Juror Leave Laws, Ohio Rev. Code Ann. § 2313.18, et seq.;
the Ohio Voting Leave Laws, Ohio Rev. Code Ann. § 3599.06, et seq.; the Ohio
Military Family Medical Leave Act, Ohio Rev. Code Ann. § 5906.01, et seq.; the
Ohio Whistleblower Protection Law - Ohio Rev. Code Ann. § 4113.52, and any other
claims under any similar federal or state law including with respect to claims
for unpaid or delayed payment of wages, overtime, bonuses, commissions,
incentive payments or severance, missed or interrupted meal periods, accrued or
unused vacation time, interest, attorneys' fees, costs, expenses, liquidated
damages, treble damages or damages of any kind to the maximum extent




--------------------------------------------------------------------------------




permitted by law and any claims against the Releasees arising under any and all
applicable state, federal, or local ordinances, statutory, common law, or other
claims of any nature whatsoever.
Nothing in this Agreement shall affect the U.S. Equal Employment Opportunity
Commission's (the "EEOC") rights and responsibilities to enforce the Civil
Rights Act of 1964, as amended, the Age Discrimination in Employment Act of
1967, as amended, the National Labor Relations Act or any other applicable law,
nor shall anything in this Agreement be construed as a basis for interfering
with your protected right to file a timely charge with, or participate in an
investigation or proceeding conducted by, the EEOC, the National Labor Relations
Board (the "NLRB"), or any other state, federal or local government entity;
provided, however, if the EEOC, the NLRB, or any other state, federal or local
government entity commences an investigation on your behalf, you specifically
waive and release your right, if any, to recover any monetary or other benefits
of any sort whatsoever arising from any such investigation or otherwise, nor
will you seek or accept reinstatement to your former position with the Company
and its subsidiaries.
Nothing in this Agreement prohibits you from reporting possible violations of
federal law or regulation to any government agency or entity, including, but not
limited to, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of applicable law. You do not need prior authorization
of the Company to make any such reports or disclosures and you are not required
to notify the Company that you have made such reports or disclosures.
Furthermore, nothing in this Agreement will preclude rights and/or claims: (a)
under the Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA"); (b)
for unemployment compensation; (c) for workers' compensation; (d) for accrued
benefits in any benefits plan sponsored by the Company or under any insurance
policy or other third party contractual arrangement, and governed by the
Employment Retirement Income Security Act; (e) for indemnification as provided
in the Indemnification Agreement between the Company and you dated August 16,
2011, or pursuant to any insurance policy or other similar type third party
contractual arrangement; (f) as a shareholder of the Company; and/or (g) to
enforce the terms of this Agreement.
Section 11.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement, but in proving this Agreement, it shall not be
necessary to produce more than one of such counterparts.
Section 12.    Section Headings Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to "Section" or "Sections" refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word "including" does not limit the preceding words or terms.
Section 13.    Notices. All notices, consents, waivers, and other communications
under this Agreement shall be in writing and will be deemed to have been duly
given when (a)




--------------------------------------------------------------------------------




delivered by hand, (b) sent by electronic media (with a copy sent by nationally
recognized overnight delivery service) or (c) when sent by nationally recognized
overnight delivery service, in each case to the appropriate addresses set forth
below (or to such other addresses as a party may designate by notice to the
other parties):
You:
Michael J. Lombardi
700 Browning Court
Bloomfield Hills, MI 48304


TA:
TravelCenters of America LLC
24601 Center Ridge Road, Suite 200
Westlake, OH 44145
Attention: President
Email: tobrien@ta-petro.com


with a copy to:
Mark R. Young, General Counsel
TravelCenters of America LLC
255 Washington Street, Suite 300
Newton, MA 02458
Email: myoung@ta-petro.com

Notice to TA will constitute notice to TA Operating.
Section 14.    Payments Subject to Taxes. All payments under this Agreement will
be subject to reduction for federal, state and local taxes, other regular
payroll deductions, including, without limitation, payroll deductions related to
share vesting.
Section 15.    Governing Law and Mutual Agreement to Resolve Disputes and
Arbitrate Claims. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio without reference to any conflict
of law principles.
The parties irrevocably agree that any dispute regarding this Agreement shall be
settled by binding arbitration in accordance with the Mutual Agreement to
Resolve Disputes and Arbitrate Claims, effective April 25, 2012.
Section 16.    Entire Agreement. This Agreement, the Vesting Agreement and the
Share Agreements constitute the entire agreement between TA and its
subsidiaries, on the one hand, and you, on the other hand, with respect to the
subject matter hereof and supersede all prior written and oral agreements and
understanding between TA and its subsidiaries and you with respect thereto. This
Agreement may not be amended except by a written agreement duly executed by each
party hereto.




--------------------------------------------------------------------------------




Section 17.    Consultation With Counsel; Time for Signing; Revocation. You have
the right to and should consult with an attorney prior to signing this
Agreement. You acknowledge that you have been offered twenty-one (21) days from
your receipt of this Agreement to decide whether to sign it. You will have seven
(7) days after signing this Agreement to revoke your signature. If you intend to
revoke your signature, you must do so in accordance with the provisions of
Section 13 prior to the end of the 7-day revocation period. This Agreement shall
not become effective, and no party hereto shall have any rights or obligations
hereunder, until the expiration of the 7-day revocation period, after which it
shall become immediately and irrevocably effective.
EXECUTED as of the date first above written.
TravelCenters of America LLC
 
 
By:
/s/ Thomas M. O'Brien
 
Thomas M. O'Brien, President and
 
Chief Executive Officer



TA Operating LLC
 
 
By:
/s/ Thomas M. O'Brien
 
Thomas M. O'Brien, President and
 
Chief Executive Officer
 
 
/s/ Michael J. Lombardi
Michael J. Lombardi











--------------------------------------------------------------------------------





Exhibit A
Waiver and Release of Claims
See attached.






--------------------------------------------------------------------------------





WAIVER AND RELEASE OF CLAIMS
You, for yourself and your heirs, executors, legal representatives, successors
and assigns, hereby unconditionally and irrevocably release and forever
discharge TravelCenters of America LLC ("the Company"), the RMR Group LLC
("RMR") and any other companies from time to time managed by RMR, and its and
their current, former and future officers, directors, trustees, employees,
representatives, shareholders, attorneys, agents, consultants, contractors,
successors, subsidiaries, including, without limitation, TA Operating LLC, and
affiliates (collectively, the "Releasees") or any of them of and from any and
all suits, claims, demands, interest, costs (including attorneys' fees and costs
actually incurred), expenses, actions and causes of action, rights, liabilities,
obligations, promises, agreements, controversies, losses and debts of any nature
whatsoever which you, your heirs, executors, legal representatives, successors
and assigns, individually and/or in their beneficial capacity, now have, own or
hold, or at any time heretofore ever had, owned or held, or could have owned or
held, whether known or unknown, suspected or unsuspected, from the beginning of
the world to the date of execution of this Waiver and Release of Claims
including, without limitation, any claims arising at law or in equity or in a
court, administrative, arbitration, or other tribunal of any state or country
arising out of or in connection with your employment by the Company or its
subsidiaries; any claims against the Releasees based on statute, regulation,
ordinance, contract, or tort; any claims against the Releasees relating to
wages, compensation, benefits, retaliation, negligence, or wrongful discharge;
any claims arising under Title VII of the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act, as amended, the Older Workers' Benefit
Protection Act, as amended, the Equal Pay Act, as amended, the Fair Labor
Standards Act, as amended, the Employment Retirement Income Security Act, as
amended, the Americans with Disabilities Act of 1990 ("ADA"), as amended, The
ADA Amendments Act, the Lilly Ledbetter Fair Pay Act, the Worker Adjustment and
Retraining Notification Act, the Genetic Information Non-Discrimination Act, the
Civil Rights Act of 1991, as amended, the Family Medical Leave Act of 1993, as
amended, and the Rehabilitation Act, as amended; the Ohio Fair Employment
Practices Act, Ohio Rev. Code Ann. § 4112.01, et seq.; the Ohio Whistleblower
Protection Law, Ohio Rev. Code Ann. § 4113.51, et seq.; the Ohio Statutory
Provisions Regarding Retaliation/Discrimination for Filing Worker's Compensation
Claim, Ohio Rev. Code Ann. § 4123.90; the Ohio Equal Pay Law, Ohio Rev. Code
Ann. § 4111.13 et seq.; the Ohio State Wage Payment and Work Hour Laws, Ohio
Rev. Code Ann. § 4111.01, et seq.; the Ohio Political Action of Employees Laws;
the Ohio Witness and Juror Leave Laws, Ohio Rev. Code Ann. § 2313.18, et seq.;
the Ohio Voting Leave Laws, Ohio Rev. Code Ann. § 3599.06, et seq.; the Ohio
Military Family Medical Leave Act, Ohio Rev. Code Ann. § 5906.01, et seq.; the
Ohio Whistleblower Protection Law - Ohio Rev. Code Ann. § 4113.52, and any other
claims under any similar federal or state law including with respect to claims
for unpaid or delayed payment of wages, overtime, bonuses, commissions,
incentive payments or severance, missed or interrupted meal periods, accrued or
unused vacation time, interest, attorneys' fees, costs, expenses, liquidated
damages, treble damages or damages of any kind to the maximum extent permitted
by law and any claims against the Releasees arising under any and all applicable
state, federal, or local ordinances, statutory, common law, or other claims of
any nature whatsoever.




--------------------------------------------------------------------------------




Nothing in this Agreement shall affect the U.S. Equal Employment Opportunity
Commission's ("EEOC") rights and responsibilities to enforce the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act of 1967, as
amended, the National Labor Relations Act or any other applicable law, nor shall
anything in this Agreement be construed as a basis for interfering with your
protected right to file a timely charge with, or participate in an investigation
or proceeding conducted by, the EEOC, the National Labor Relations Board (the
"NLRB"), or any other state, federal or local government entity; provided,
however, if the EEOC, the NLRB, or any other state, federal or local government
entity commences an investigation on your behalf, you specifically waive and
release your right, if any, to recover any monetary or other benefits of any
sort whatsoever arising from any such investigation or otherwise, nor will you
seek or accept reinstatement to your former position with the Company and its
subsidiaries.
Nothing in this Agreement prohibits you from reporting possible violations of
federal law or regulation to any government agency or entity, including, but not
limited to, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of applicable law. You do not need prior authorization
of the Company to make any such reports or disclosures and you are not required
to notify the Company that you have made such reports or disclosures.
Furthermore, nothing in this Agreement will preclude rights and/or claims: (a)
under the Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA"); (b)
for unemployment compensation; (c) for workers' compensation; (d) for accrued
benefits in any benefits plan sponsored by the Company or under any insurance
policy or other third party contractual arrangement, and governed by the
Employment Retirement Income Security Act; (e) for indemnification as provided
in the Indemnification Agreement between the Company and you dated August 16,
2011, or pursuant to any insurance policy or other similar type third party
contractual arrangement; (f) as a shareholder of the Company; and/or (g) to
enforce the terms of this Agreement.
You acknowledge that you have carefully read and fully understand this Waiver
and Release of Claims. You acknowledge that you have not relied on any
statement, written or oral, which is not set forth in this Waiver and Release of
Claims. You further acknowledge that you are hereby advised in writing to
consult with an attorney prior to executing this Waiver and Release of Claims;
that you are not waiving or releasing any rights or claims that may arise after
the date of execution of this Waiver and Release of Claims; that you are
releasing claims under the Age Discrimination in Employment Act ("ADEA"); that
you execute this Waiver and Release of Claims in exchange for monies in addition
to those to which you are already entitled; that the Company gave you a period
of at least twenty-one (21) days within which to consider this Waiver and
Release of Claims and a period of seven (7) days following your execution of
this Waiver and Release of Claims to revoke your ADEA waiver as provided below;
that if you voluntarily execute this Waiver and Release of Claims prior to the
expiration of the 21st day, you will voluntarily waive the remainder of the 21
day consideration period; that any changes to this Waiver and Release of Claims
by you once it has been presented to you will not restart the 21 day
consideration period; and you enter into this Waiver and Release of Claims
knowingly, willingly and voluntarily in exchange for the release payments and
benefits. To receive the release payments and benefits provided the Retirement
Agreement between TA Operating LLC


2

--------------------------------------------------------------------------------




and you dated February ___, 2017 (the "Retirement Agreement"), this Waiver and
Release of Claims must be signed and returned to the Company by email to
kkaminski@ta-petro.com, with a copy to follow by certified mail, return receipt
requested to the attention of Karen Kaminski, Vice President, TA Operating LLC,
24601 Center Ridge Road, Westlake, Ohio 44145 on, or within five business days
after, December 31, 2017.
You may revoke your release of your ADEA claims up to seven (7) days following
your signing this Waiver and Release of Claims. Notice of revocation must be
received in writing by Karen Kaminski, Vice President, TA Operating LLC, 24601
Center Ridge Road, Westlake, Ohio 44145, no later than the seventh day
(excluding the date of execution) following the execution of this Waiver and
Release of Claims. The ADEA release is not effective or enforceable until
expiration of the seven day period. However, the ADEA release becomes fully
effective, valid and irrevocable if it has not been revoked within the seven day
period immediately following your execution of this Waiver and Release of
Claims. The parties agree that if you exercise your right to revoke this Waiver
and Release of Claims, then you are not entitled to any of the release payments
and benefits set forth in Section 3(b) of the Retirement Agreement. This Waiver
and Release of Claims shall become effective eight (8) days after your execution
if you have not revoked your signature as herein provided.
I hereby provide this Waiver and Release of Claims as of the date indicated
below and acknowledge that the execution of this Waiver and Release of Claims is
in further consideration of the benefits set forth in Section 3(b) of the
Retirement Agreement, to which I acknowledge I would not be entitled if I did
not sign this Waiver and Release of Claims. I intend that this Waiver and
Release of Claims become a binding agreement by and between me and the Company
if I do not revoke my acceptance within seven (7) days.








_______________________________
Name: Michael J. Lombardi


Dated: ______________ ____, 201__




3

--------------------------------------------------------------------------------





Exhibit B
Vesting Agreement
See attached.






--------------------------------------------------------------------------------





 
VESTING AGREEMENT
THIS VESTING AGREEMENT (this "Agreement") is between TravelCenters of America
LLC, a Delaware limited liability company (the "Company"), and Michael J.
Lombardi ("you") and is dated as of February ___, 2017, but shall be effective
only when, and if, the Retirement Agreement (defined below) becomes irrevocably
effective pursuant to Section 17 thereof.
RECITALS:
1.
Pursuant to the restricted share agreement dated as of November 26, 2007 (the
"2007 Restricted Share Agreement"), between the Company and you, and those
certain other share agreements, dated as of November 19, 2013, December 2, 2014,
December 8, 2015 and November 30, 2016, between the Company and you (such other
share agreements together with the "2007 Restricted Share Agreement," the "Share
Agreements"), the Company granted you the Shares (as defined in the Restricted
Share Agreements) subject to the vesting and forfeiture provisions described
therein.

2.
In connection with the termination of your employment with TA Operating LLC, a
subsidiary of the Company, you and the Company have agreed to have all of the
Shares granted pursuant to the Share Agreements which have not vested prior to
September 30, 2017 (the "Unvested Shares"), vest on October 10, 2017, subject to
and upon the terms and conditions set forth herein.

NOW, THEREFORE, the parties agree as follows:
1.
Vesting; Related Agreements.

(a)    Provided that you sign this Agreement and, on or within 5 business days
after October 2, 2017, also sign, return and do not subsequently revoke the
Waiver and Release of Claims attached as Schedule 1, and provided that you shall
have satisfied your tax obligations referenced in Section 1(b) and 1(e) hereof
and have not breached any other terms of this Agreement or the Retirement
Agreement of even date herewith between the TA Operating LLC the (the
"Retirement Agreement"), the Company and you hereby agree that the Unvested
Shares shall be fully vested on the first business day after the revocation
period has lapsed and the Waiver and Release of Claims has become fully
effective and irrevocable (for example, if you sign and do not revoke the Waiver
and Release of Claims and have otherwise complied with the terms hereof and of
the Retirement Agreement, the Unvested Shares shall be fully vested on October
10, 2017).
(b)    You may elect by notice to the Company to settle any resulting tax
liability with vesting shares as commonly referred to as "net share settlement."
If you do not make such an election, you shall pay such amount to the Company
within 2 business days of the Company's request therefor.
(c)    You acknowledge and agree that (i) the Shares granted to you in 2007
pursuant to the 2007 Restricted Share Agreement have not been registered under
the Securities Act of 1933,




--------------------------------------------------------------------------------




as amended, or any state securities laws and may not be sold, pledged,
transferred or otherwise disposed of in the absence of an effective registration
statement or an opinion of counsel acceptable to the Company that registration
is not required; and (ii) any certificate or account statement representing the
Shares granted in 2007 shall respectively bear legends substantially in the
following forms:


Certificate Legend
THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"). SUCH SHARES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SHARES UNDER THE ACT OR AN OPINION OF THE COMPANY'S COUNSEL THAT
REGISTRATION IS NOT REQUIRED UNDER THE ACT.
Account Statement Legend
THE SHARES COVERED BY THIS STATEMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"). SUCH SHARES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SHARES UNDER THE ACT OR AN OPINION OF THE COMPANY'S COUNSEL THAT
REGISTRATION IS NOT REQUIRED UNDER THE ACT.
Certificates evidencing Shares and Shares not evidenced by certificates shall
also bear or contain, as applicable, legends and notations as may be required by
the Company's Limited Liability Company Agreement or Bylaws, each as in effect
from time to time, or as the Company may otherwise determine appropriate.
(d)    Shares granted to you pursuant to the Share Agreements may be subject to
other restrictions on sale, transfer or assignment under the federal securities
laws and your ability to sell, assign, dispose of or engage in other
transactions with or with respect to the Shares may be subject to the federal
securities laws (which may include, without limitation, Rule 10b5-1 under the
Securities Exchange Act of 1934, as amended (the "Exchange Act") and Section 16
of the Exchange Act. You acknowledge and agree that you are responsible for
complying with applicable securities laws with respect to the Shares and have
been advised by the Company to consult with your personal counsel with respect
to any contemplated transaction involving the Shares.
(e)    You acknowledge and agree that you are responsible for all tax
obligations and/or liability created under state and federal tax laws by virtue
of the transactions contemplated hereby and agree to indemnify the Company for
any tax liability that may be imposed on it by virtue of such transactions.


2

--------------------------------------------------------------------------------




(f)    You agree that as long as you own shares in the Company, your shares
shall be voted at any meeting of the shareholders of the Company or in
connection with any consent solicitation or other action by shareholders in
favor of all nominees for director and all proposals recommended by the Board of
Directors of the Company in the proxy statement for such meeting or materials
for such written consent or other action. If your shares are not voted in
accordance with this covenant and such failure continues after notice, you agree
to pay liquidated damages to the Company in an amount equal to the market value
of the shares not voted as requested. You understand that, although the
Company's Code of Business Conduct and Ethics will no longer apply to you after
your retirement, you are subject to all laws and regulations with respect to all
of your shares in the Company including, but not limited to, those applicable to
the purchase or sale of securities while in possession of material, non-public
information concerning the Company. You further understand that you will not
receive any additional stock grants in the Company.
2.
Miscellaneous Provisions.

(a)    Amendment, Modification and Severability. This Agreement may not be
amended or modified or waived except by a written agreement signed by the party
against whom enforcement of such amendment, modification or waiver is sought. No
waiver of any of the provisions of this Agreement shall be deemed, or shall
constitute, a waiver of any other provision hereof (whether or not similar), nor
shall any such waiver constitute a continuing waiver unless otherwise expressly
provided.
(b)    Notices. All notices, requests or other communications required or
permitted hereunder shall be given in writing and delivered by hand, overnight
delivery service or certified mail and shall be deemed to have been delivered on
the date of receipt, to the addresses set forth below:
The Company:
TravelCenters of America LLC
Two Newton Place
255 Washington Street
Newton, MA 02458
Attn: Secretary
You:
Michael J. Lombardi
700 Browning Court
Bloomfield Hills, MI 48304
(c)    Entire Agreement. This Agreement, the Retirement Agreement and the Share
Agreements constitute the entire agreement between the parties concerning the
subject matter hereof and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written.


3

--------------------------------------------------------------------------------




(d)    Binding Effect; Counterparts. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and permitted assigns, but this Agreement
shall not be assigned by any of the parties hereto without the prior written
consent of the other parties and any assignment made absent such consent shall
be void ab initio. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.
(e)    Governing Law; Mutual Agreement to Resolve Disputes and Arbitrate Claims.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Ohio without reference to any conflict of law principles. The
parties irrevocably agree that any dispute regarding this Agreement shall be
settled by binding arbitration in accordance with the Mutual Agreement to
Resolve Disputes and Arbitrate Claims, effective April 25, 2012.
(f)    Further Assurances. From time to time after the date hereof, you agree to
execute and deliver such other instruments and take such other actions as the
Company may reasonably request in connection with the transactions contemplated
hereby.
(g)    Section Headings; Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to "Section" or "Sections" refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word "including" does not limit the preceding words or terms.
[Signature Page Follows]


4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first above written.
TravelCenters of America LLC
 
 
By:
 
  Name:
  Title:



 
Michael J. Lombardi







[Signature Page to Vesting Agreement]


 


5

--------------------------------------------------------------------------------





Schedule 1
Waiver and Release of Claims
Attached.






--------------------------------------------------------------------------------







WAIVER AND RELEASE OF CLAIMS
You, for yourself and your heirs, executors, legal representatives, successors
and assigns, hereby unconditionally and irrevocably release and forever
discharge TravelCenters of America LLC ("the Company"), the RMR Group LLC
("RMR") and any other companies from time to time managed by RMR, and its and
their current, former and future officers, directors, trustees, employees,
representatives, shareholders, attorneys, agents, consultants, contractors,
successors, subsidiaries, including, without limitation, TA Operating LLC, and
affiliates (collectively, the "Releasees") or any of them of and from any and
all suits, claims, demands, interest, costs (including attorneys' fees and costs
actually incurred), expenses, actions and causes of action, rights, liabilities,
obligations, promises, agreements, controversies, losses and debts of any nature
whatsoever which you, your heirs, executors, legal representatives, successors
and assigns, individually and/or in their beneficial capacity, now have, own or
hold, or at any time heretofore ever had, owned or held, or could have owned or
held, whether known or unknown, suspected or unsuspected, from the beginning of
the world to the date of execution of this Waiver and Release of Claims
including, without limitation, any claims arising at law or in equity or in a
court, administrative, arbitration, or other tribunal of any state or country
arising out of or in connection with your employment by the Company or its
subsidiaries; any claims against the Releasees based on statute, regulation,
ordinance, contract, or tort; any claims against the Releasees relating to
wages, compensation, benefits, retaliation, negligence, or wrongful discharge;
any claims arising under Title VII of the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act, as amended, the Older Workers' Benefit
Protection Act, as amended, the Equal Pay Act, as amended, the Fair Labor
Standards Act, as amended, the Employment Retirement Income Security Act, as
amended, the Americans with Disabilities Act of 1990 ("ADA"), as amended, The
ADA Amendments Act, the Lilly Ledbetter Fair Pay Act, the Worker Adjustment and
Retraining Notification Act, the Genetic Information Non-Discrimination Act, the
Civil Rights Act of 1991, as amended, the Family Medical Leave Act of 1993, as
amended, and the Rehabilitation Act, as amended; the Ohio Fair Employment
Practices Act, Ohio Rev. Code Ann. § 4112.01, et seq.; the Ohio Whistleblower
Protection Law, Ohio Rev. Code Ann. § 4113.51, et seq.; the Ohio Statutory
Provisions Regarding Retaliation/Discrimination for Filing Worker's Compensation
Claim, Ohio Rev. Code Ann. § 4123.90; the Ohio Equal Pay Law, Ohio Rev. Code
Ann. § 4111.13 et seq.; the Ohio State Wage Payment and Work Hour Laws, Ohio
Rev. Code Ann. § 4111.01, et seq.; the Ohio Political Action of Employees Laws;
the Ohio Witness and Juror Leave Laws, Ohio Rev. Code Ann. § 2313.18, et seq.;
the Ohio Voting Leave Laws, Ohio Rev. Code Ann. § 3599.06, et seq.; the Ohio
Military Family Medical Leave Act, Ohio Rev. Code Ann. § 5906.01, et seq.; the
Ohio Whistleblower Protection Law - Ohio Rev. Code Ann. § 4113.52, and any other
claims under any similar federal or state law including with respect to claims
for unpaid or delayed payment of wages, overtime, bonuses, commissions,
incentive payments or severance, missed or interrupted meal periods, accrued or
unused vacation time, interest, attorneys' fees, costs, expenses, liquidated
damages, treble damages or damages of any kind to the maximum extent permitted
by law and any claims against the Releasees arising under any and all applicable
state, federal, or local ordinances, statutory, common law, or other claims of
any nature whatsoever.




--------------------------------------------------------------------------------




Nothing in this Agreement shall affect the U.S. Equal Employment Opportunity
Commission's ("EEOC") rights and responsibilities to enforce the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act of 1967, as
amended, the National Labor Relations Act or any other applicable law, nor shall
anything in this Agreement be construed as a basis for interfering with your
protected right to file a timely charge with, or participate in an investigation
or proceeding conducted by, the EEOC, the National Labor Relations Board (the
"NLRB"), or any other state, federal or local government entity; provided,
however, if the EEOC, the NLRB, or any other state, federal or local government
entity commences an investigation on your behalf, you specifically waive and
release your right, if any, to recover any monetary or other benefits of any
sort whatsoever arising from any such investigation or otherwise, nor will you
seek or accept reinstatement to your former position with the Company and its
subsidiaries.
Nothing in this Agreement prohibits you from reporting possible violations of
federal law or regulation to any government agency or entity, including, but not
limited to, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of applicable law. You do not need prior authorization
of the Company to make any such reports or disclosures and you are not required
to notify the Company that you have made such reports or disclosures.
Furthermore, nothing in this Agreement will preclude rights and/or claims: (a)
under the Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA"); (b)
for unemployment compensation; (c) for workers' compensation; (d) for accrued
benefits in any benefits plan sponsored by the Company or under any insurance
policy or other third party contractual arrangement, and governed by the
Employment Retirement Income Security Act; (e) for indemnification as provided
in the Indemnification Agreement between the Company and you dated August 16,
2011, or pursuant to any insurance policy or other similar type third party
contractual arrangement; (f) as a shareholder of the Company; and/or (g) to
enforce the terms of this Agreement.
You acknowledge that you have carefully read and fully understand this Waiver
and Release of Claims. You acknowledge that you have not relied on any
statement, written or oral, which is not set forth in this Waiver and Release of
Claims. You further acknowledge that you are hereby advised in writing to
consult with an attorney prior to executing this Waiver and Release of Claims;
that you are not waiving or releasing any rights or claims that may arise after
the date of execution of this Waiver and Release of Claims; that you are
releasing claims under the Age Discrimination in Employment Act ("ADEA"); that
you execute this Waiver and Release of Claims in exchange for monies in addition
to those to which you are already entitled; that the Company gave you a period
of at least twenty-one (21) days within which to consider this Waiver and
Release of Claims and a period of seven (7) days following your execution of
this Waiver and Release of Claims to revoke your ADEA waiver as provided below;
that if you voluntarily execute this Waiver and Release of Claims prior to the
expiration of the 21st day, you will voluntarily waive the remainder of the 21
day consideration period; that any changes to this Waiver and Release of Claims
by you once it has been presented to you will not restart the 21 day
consideration period; and you enter into this Waiver and Release of Claims
knowingly, willingly and voluntarily in exchange for the release payments and
benefits. To receive the release payments and benefits provided the Retirement
Agreement between TA Operating LLC


2



--------------------------------------------------------------------------------




and you dated February ___, 2017 (the "Retirement Agreement"), this Waiver and
Release of Claims must be signed and returned to the Company by email to
kkaminski@ta-petro.com, with a copy to follow by certified mail, return receipt
requested to the attention of Karen Kaminski, Vice President, TA Operating LLC,
24601 Center Ridge Road, Westlake, Ohio 44145 on or within five business days
after, October 2, 2017.
You may revoke your release of your ADEA claims up to seven (7) days following
your signing this Waiver and Release of Claims. Notice of revocation must be
received in writing by Karen Kaminski, Vice President, TA Operating LLC, 24601
Center Ridge Road, Westlake, Ohio 44145, no later than the seventh day
(excluding the date of execution) following the execution of this Waiver and
Release of Claims. The ADEA release is not effective or enforceable until
expiration of the seven day period. However, the ADEA release becomes fully
effective, valid and irrevocable if it has not been revoked within the seven day
period immediately following your execution of this Waiver and Release of
Claims. The parties agree that if you exercise your right to revoke this Waiver
and Release of Claims, then you are not entitled to any of the release payments
and benefits set forth in Section 3(b) of the Retirement Agreement. This Waiver
and Release of Claims shall become effective eight (8) days after your execution
if you have not revoked your signature as herein provided.
I hereby provide this Waiver and Release of Claims as of the date indicated
below and acknowledge that the execution of this Waiver and Release of Claims is
in further consideration of the benefits set forth in Section 3(b) of the
Retirement Agreement, to which I acknowledge I would not be entitled if I did
not sign this Waiver and Release of Claims. I intend that this Waiver and
Release of Claims become a binding agreement by and between me and the Company
if I do not revoke my acceptance within seven (7) days.








_______________________________
Name: Michael J. Lombardi


Dated: October ___, 2017




3

